PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 03-4815
FLORENCE LOCKHART, a/k/a Florence
Rebecca Lockhart,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-03-220)

                         Argued: May 5, 2004

                      Decided: September 8, 2004

       Before WIDENER and GREGORY, Circuit Judges,
        and C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Gregory and Senior Judge Beam concurred.


                             COUNSEL

ARGUED: Robert James Wagner, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Rich-
mond, Virginia, for Appellant. Brian D. Miller, Assistant United
2                    UNITED STATES v. LOCKHART
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee. ON BRIEF: Frank W. Dunham,
Jr., Federal Public Defender, Alexandria, Virginia, for Appellant. Paul
J. McNulty, United States Attorney, Michael J. Elston, Assistant
United States Attorney, Alexandria, Virginia; Michael C. Wallace,
Sr., Assistant United States Attorney, Richmond, Virginia, for Appel-
lee.


                             OPINION

WIDENER, Circuit Judge:

   Florence Lockhart appeals from her conviction for making a threat
to kill or injure the President of the United States. Miss Lockhart
argues that the indictment was defective, that the evidence presented
was insufficient to support a conviction, and that her actions were
protected by the First Amendment. We affirm.

                                  I.

  On April 14, 2003, Florence Lockhart knocked on the door of the
manager’s office at a Food Lion grocery store in Stafford County,
Virginia. Pat Percy, a Food Lion employee, answered the door. Miss
Lockhart asked to speak with a manager, and Percy notified Sherry
Lee Rittenhour, the Food Lion manager.

   When Miss Rittenhour approached Miss Lockhart, Miss Lockhart
began asking questions about Food Lion’s available job positions and
hiring practices. During the conversation, as described by Miss Rit-
tenhour, Miss Lockhart became "uptight" and raised her voice. After
being told that there must be a review of applications and interviews
before hiring, Miss Lockhart gave Miss Rittenhour a letter and said
that once Miss Rittenhour read the letter she would give Miss Lock-
hart a job by Friday. Miss Lockhart then left the Food Lion. Miss Rit-
tenhour returned to the manager’s office and, in the presence of Pat
Percy, opened the letter.

  The letter contains a number of complaints and assertions about the
United States government. The letter begins with the statement that
                      UNITED STATES v. LOCKHART                          3
"[s]ince George Bush is busy killing people in Iraq I decided to take
charge and run America. I don’t know if you have noticed but Amer-
ica has some SERIOUS problems . . . ." The final sentence of the let-
ter states "[i]f George Bush refuses to see the truth and uphold the
Constitution I will personally put a bullet in his head." After reading
the letter, Miss Rittenhour immediately reported the threat to her
supervisor and the police.

    Miss Lockhart had written letters in the past, which were in the
possession of the Secret Service, and at the time she delivered her let-
ter at the Food Lion, the Secret Service already had a file 6-8 inches
thick of letters from Miss Lockhart. In September 1992, after Miss
Lockhart wrote a letter containing a threat to the President and mailed
it to Apple Computer Corporation, a Secret Service agent visited Miss
Lockhart and warned her that her threats violated the law and could
result in imprisonment. The Secret Service visited Miss Lockhart at
least one other time, in February 2003, to warn her about the conse-
quences of threatening the President.

   Miss Lockhart was indicted on account of the April, 2003 Food
Lion letter, on June 18, 2003, in the United States District Court for
the Eastern District of Virginia for threatening the President of the
United States in violation of 18 U.S.C. § 871(a). Miss Lockhart
pleaded not guilty and waived her right to a jury trial. She was tried
by the district court, found guilty and sentenced to 21 months impris-
onment. Miss Lockhart timely appealed.

                                    II.

   Miss Lockhart raises three issues on appeal. First, she argues that
the indictment was defective because it failed to allege an essential
element of a claim under 18 U.S.C. § 871(a). Second, Miss Lockhart
claims the government failed to prove she had the necessary intent
required under § 871(a). Finally, Miss Lockhart argues that the threat
contained in her letter was protected by the First Amendment. We
address these issues in turn.

A. Sufficiency of the Indictment

  Miss Lockhart first argues that the indictment was defective
because it failed to allege that she had the present intent to restrict the
4                      UNITED STATES v. LOCKHART
President’s movements. Miss Lockhart argues that this is an essential
element of the offense for which she was convicted.

   An indictment is sufficient if it states each of the essential elements
of the offense. Hamling v. United States, 418 U.S. 87, 117 (1974). "It
is generally sufficient that an indictment set forth the offense in the
words of the statute itself, as long as ‘those words of themselves fully,
directly, and expressly, without any uncertainty or ambiguity, set
forth all the elements necessary to constitute the offence intended to
be punished.’" Hamling, 418 U.S. at 117 (quoting United States v.
Carll, 105 U.S. 611, 612 (1882)).

    The statute governing threats against the President, 18 U.S.C.
§ 871(a) (1995), prohibits any person from "knowingly and willfully
. . . [making] any threat to take the life of, to kidnap, or to inflict bod-
ily harm upon the President of the United States . . . ." This language
has been interpreted to include two major elements: (1) the proof of
"a true threat" and (2) that the threat is made "knowingly and will-
fully." United States v. Patillo, 428 F.2d 13, 16 (4th Cir. 1971) (en
banc, adhered to panel opinion, United States v. Patillo, 431 F.2d 293,
295 (4th Cir. 1970)).

    Here, the indictment charged:

      "On or about April 14, 2003, in the Eastern District of Vir-
      ginia, the defendant, FLORENCE LOCKHART, knowingly
      and willfully made a threat to inflict bodily harm and to take
      the life of the President of the United States, stating that "if
      George Bush refuses to see the truth and uphold the Consti-
      tution, I will personally put a bullet in his head."

The language in the indictment uses the words of the statute and
charges both the existence of a threat and that the threat be made
knowingly and willfully. Thus, the indictment correctly states the
essential elements of the offense.

   Miss Lockhart argues, however, that she was convicted not of
knowingly or willfully threatening the president, but instead of know-
ingly or willfully restricting the movements of the president. Miss
                      UNITED STATES v. LOCKHART                        5
Lockhart argues that this additional element of § 871(a) was created
by this court’s en banc decision in United States v. Patillo, 438 F.2d
at 15. Miss Lockhart argues that, because the district court convicted
her based on her intent to restrict the president’s movements, she was
convicted of a charge not contained in the indictment.

   We reject this argument. Our decision in Patillo did not create an
additional element of the offense under 18 U.S.C. § 871(a). Our dis-
cussion in Patillo of the intent to restrict the President’s movements
was part of an illustration of the ways in which the government may
prove that a threat was made "knowingly and willfully." Patillo, 438
F.2d at 15-16. Specifically, we stated that "[w]hen a threat is pub-
lished with an intent to disrupt presidential activity, we think there is
sufficient mens rea . . . ." Patillo, 438 F.2d at 15-16 (emphasis
added). We further stated that:

    We think that an essential element of guilt is a present inten-
    tion either to injure the President, or incite others to injure
    him, or to restrict his movements, and that the trier of fact
    may find the latter intention from the nature of the publica-
    tion of the threat, i.e., whether the person making the threat
    might reasonably anticipate that it would be transmitted to
    law enforcement officers and others charged with the secur-
    ity of the President.

Patillo, 438 F.2d at 16. This language makes clear that the intent to
restrict the president’s movements is but one way of proving intent—
that is, the "knowingly or willfully" element of the offense. Therefore,
Miss Lockhart’s claim that the intent to restrict the movements of the
President is a third element of 18 U.S.C. § 871(a) is without merit.
Both of the essential elements of the offense were contained in the
indictment, which used the words of the statute itself. See Hamling,
418 U.S. at 87. Accordingly, we reject Miss Lockhart’s claim that the
indictment was insufficient.

B. Sufficiency of the Evidence

   In addition to challenging the indictment, Miss Lockhart also
claims the government failed to prove she had the necessary intent
6                       UNITED STATES v. LOCKHART
                    1
under the statute. For the reasons that follow, we find sufficient evi-
dence to support Miss Lockhart’s conviction.

   The standard of review in criminal cases where the district court
sits in judgment without a jury is well-settled. We review findings on
factual issues other than the ultimate issue of guilt using the clearly
erroneous test. On the ultimate issue of guilt, we review the district
court’s finding to determine if it is supported by substantial evidence.
United States v. Bales, 813 F.2d 1289, 1293 (4th Cir. 1987). After
examining the record in this case, we hold that the district court’s
finding of guilt is supported by substantial evidence and must be
affirmed.

   At trial, the government produced evidence that Miss Lockhart
presented the threat in writing to management at a Food Lion grocery
store. The government also showed that Lockhart was aware that law
enforcement investigated her threats because she was visited by
Secret Service agents after making threats in the past.

    Before finding Lockhart guilty, the district court stated:

        Here you went to the trouble to get an audience with people
        in responsible positions at the Food Lion, and had with you
        a document that you apparently had previously prepared.
        And there is no doubt in my mind that at the time you deliv-
        ered that to the personnel at Food Lion you knew that it
        would go up the chain of command, and that in due course
        it would wind up in the hands of law enforcement people,
    1
   In addition to challenging the sufficiency of the evidence generally,
Miss Lockhart claims specifically that the government failed to prove she
had the intent to injure the President. For the reasons stated in part A
above, we reject Miss Lockhart’s claim that the government must prove
actual intent to injure the President. While proof of a present intent to
injure the President is one way to satisfy the "knowingly or willfully"
element of the offense, that element is also satisfied by proof that the
defendant intended to incite others to injure the President or that the
defendant intended to restrict the President’s movements. Patillo, 438
F.2d at 15-16.
                      UNITED STATES v. LOCKHART                          7
      and that they would take it seriously and communicate it on
      up and down the line.2

As we noted in Patillo, the knowingly and willfully element may be
satisfied by a showing that the defendant would "reasonably antici-
pate that [the threat] would be transmitted to law enforcement officers
and others charged with the security of the President." Patillo, 438
F.2d at 16. Given the evidence of Miss Lockhart’s past experience
with the Secret Service, the district court’s finding that Miss Lockhart
"knew that in due course [the threat] would wind up in the hands of
law enforcement" is not clearly erroneous, and the guilty verdict is
supported by substantial evidence.

C. First Amendment

   Finally, Miss Lockhart argues that her conduct was not a "true
threat" under Watts v. United States, 394 U.S. 705, 707-708 (1969),
and therefore is protected by the First Amendment. In Watts, the
Supreme Court drew a distinction between threats that are "political
hyperbole" and thus entitled to constitutional protection, and "true
threats" that are not protected. Watts involved statements made at an
anti-war rally at the Washington Monument in 1966. After referring
to his draft classification, the defendant stated "[i]f they ever make me
carry a rifle, the first man I want to get in my sights is L.B.J." The
crowd laughed after the defendant made the threat. Watts, 394 U.S.
at 706. To determine whether this threat was a "true threat," the Court
considered the context in which the threat was made, including "the
expressly conditional nature of the statement" and "the reaction of the
listeners." Watts, 394 U.S. at 708.

   We had occasion to consider the Watts holding in United States v.
Cooper, 865 F.2d 83, 85 (4th Cir. 1985). Cooper involved a threat on
a foreign dignitary under 18 U.S.C. § 878. The Cooper defendant cal-
led the Pentagon and explained that he was hired by the Secret Ser-
  2
   We note that under Fed. R. Crim. P. 23(c), the district court is not
required to make specific findings of fact unless requested by a party
before a finding of guilt is pronounced. There is no evidence in the
record that such a finding was requested, although the district court chose
to make its findings specific before pronouncing guilt.
8                     UNITED STATES v. LOCKHART
vice to kill the Indian Prime Minister and had "scoped out four areas
in D.C. to blow [the Prime Minister’s] brains out." Cooper, 865 F.2d
at 84. We distinguished the facts in Cooper from Watts, noting that
the Watts threat was made at a political rally and was apparently made
in jest, as evidenced by the crowd’s laughter. Cooper, 865 F.2d at 85.
In Cooper, however, the Pentagon officer who heard the threat
"thought [the] statement was made in a serious vein." Cooper, 865
F.2d at 85.

  In light of the distinctions drawn between Cooper and Watts, we
conclude that Miss Lockhart’s letter was a "true threat." There is
nothing in its contents that signals it is intended to be a joke. More-
over, Miss Lockhart gave the letter to the Food Lion manager, whom
she did not know before entering the store, in a serious manner with-
out suggesting it was meant as jest.

   Furthermore, although the letter contains political statements, the
manner in which Miss Lockhart gave the letter to its recipients is dif-
ferent from a speech at a political rally. Nothing in Miss Lockhart’s
actions suggest she intended to engage in political discourse with the
Food Lion management.

   Finally, the threat is not conditional in the same manner as the
threat in Watts. Watts involved a threat made "expressly conditional"
on being drafted into the United States military. Watts, 394 U.S. at
708. Miss Lockhart’s threat, while grammatically conditional—it
begins with the phrase "[i]f George Bush refuses to see the truth and
uphold the Constitution"—does not indicate what events or circum-
stances would prevent the threat from being carried out beyond the
broad statement that the President must "see the truth" and "uphold
the Constitution." Likewise, Miss Lockhart did not say or do anything
upon giving the letter to the Food Lion manager that would indicate
the threat was intended to be conditional. Thus, in the context in
which it was delivered, the threat was not "expressly conditional" in
nature as that term is described in Watts.

   In sum, we do not believe this threat can be considered either legit-
imate political hyperbole or jest when examined in the context in
which it was made, nor was it expressly conditional. The threat there-
fore constitutes a true threat not protected by the First Amendment.
                     UNITED STATES v. LOCKHART                     9
                                III.

  For the reasons stated, we hold that Miss Lockhart’s indictment
was sufficient, her conviction supported by substantial evidence, and
her threat a true threat not protected by the First Amendment.

  Accordingly, the judgment of the district court is

                                                        AFFIRMED.